[header.gif]



Kalyanaraman Srinivasan (Kal Raman)
11828, NE 41st lane,
Kirkland, WA 98033


Via E-mail




Dear Kal:


All current arrangements between you and Groupon, Inc. shall remain in effect
indefinitely unless terminated by either you or the company in accordance with
their terms. This Individual Agreement will serve as an amendment to your
original offer letter and will be effective through December 31, 2014, at which
time these terms will expire and all other arrangements between you and Groupon
will remain in effect. Your original offer letter is dated April 13, 2012
("Original Offer Letter") and your amended offer letters are dated April 19,
2012 ("First Amended Offer Letter") and January 29, 2013 ("Second Amended Offer
Letter") (collectively, "Amended Offer Letters"). Your eligibility for Severance
Benefits referenced in this Individual Agreement is contingent upon your (i)
continued adherence to the terms of the Employee Innovations and Proprietary
Rights Assignment Agreement ("EIPRAA") which you signed on May 10, 2012; (ii)
agreement to obtain our written consent prior to accepting employment from or a
contracting or consulting arrangement with another entity; (iii) execution and
return (without revocation) of our customary form of general release (the
"Release"), attached as Attachment A and (iv) execution and return of this
Individual Agreement to the Company. All terms of your employment articulated in
your Original and Amended Offer Letters remain the same except the following:


1)
Your title is changed from "Senior Vice President, Americas" to "Chief Operating
Officer" and you no longer report to Andrew Mason, but instead report to the
current CEO.



2)
The Rights upon Termination section of the First Amended Offer Letter pertaining
to Severance Benefits shall be replaced with the following:



If, between the date hereof and December 31, 2014, you terminate your employment
with Groupon for Good Reason (as now defined below), or you are terminated
without Cause (as defined below) you will be entitled to your base salary,
earned bonus, if paid on or before the date of termination, and benefits through
the date of termination. In addition, following your termination of employment
(and subject to compliance with Section 409A of the Internal Revenue Code and
the Treasury Regulations thereunder), provided that you (i) sign the Release (at
Attachment A), (ii) continue to comply with your obligations under the EIPRAA,
and (iii) have not accepted employment or contracted with (as a consultant or
otherwise) another entity without our prior written consent, you will be
entitled to receive the following "Severance Benefits":
    
(a)
Continued payment of your base salary (as in effect prior to any reduction
constituting Good Reason), through December 31, 2014, less applicable
withholdings, in accordance with Groupon’s normal payroll procedures, following
your termination of employment, which payments shall begin on the first regular
payroll date occurring on or after the sixtieth (60th) day following the
employment termination date, and the initial payment shall include that portion
of the payments that would otherwise have been payable on Groupon’s regular
payroll dates occurring between the date of your termination of employment and
such initial payment date; and

(b)
If you elect to receive continued health care coverage pursuant to the
provisions of COBRA, reimbursement for the premiums paid by you to purchase
COBRA health care continuation coverage for you and your covered dependents
under any Company provided medical, dental, and/or vision plan





--------------------------------------------------------------------------------

[header.gif]



in which you and your covered dependents participate until the first to occur of
(i) the date on which you become eligible for health care coverage under another
employer’s plan(s) or (ii) December 31, 2014; and
(c)
Continued vesting of your outstanding equity according to schedule and pursuant
to the terms and conditions of the applicable Groupon Inc. Stock Incentive Plan
through December 31, 2014.



3)
The definition of "Good Reason" in the Rights upon Termination section of the
First Amended Offer Letter shall be replaced in its entirety with the following
definition:



"Good Reason" means, without your express written consent, the occurrence of any
of the following events, all of which you agree have not occurred as of the date
of your signing this Individual Agreement: (a) a material adverse change in your
title, the nature or scope of your authority, powers, functions, duties,
responsibilities, or reporting relationship (including your ceasing to directly
report to the CEO or board of directors of a publicly traded entity); (b) a
material reduction by Groupon in your rate of annual base salary; (c) the
failure of Groupon to (i) continue any material compensation plan in which you
are participating, unless Groupon discontinues the compensation plan for other
similarly situated CEO direct reports or unless you are permitted to participate
in other plans providing you with substantially comparable compensation-related
benefits, or (ii) the taking of any action by Groupon which would adversely
affect your participation in or materially reduce your compensation-related
benefits under any such plan unless Groupon has taken similar action with regard
to other similarly situated CEO direct reports; (d) a change in your primary
employment location to a location that is more than 50 miles from the primary
location of your employment immediately before such change; or (e) the failure
of Groupon to obtain from any successor or transferee of Groupon an express
written and unconditional assumption of Groupon’s obligations under this
Agreement.
Your employment may be terminated by you for Good Reason only if (x) an event or
circumstance set forth above occurs that has not occurred to other similarly
situated CEO direct reports and you provide Groupon with written notice thereof
within thirty (30) days after you have knowledge of the occurrence or existence
of such event or circumstance, which notice shall specifically identify the
event or circumstance that you believe constitutes Good Reason, (y) Groupon
fails to correct the circumstance or event so identified within thirty (30) days
after the receipt of such notice, and (z) you resign during the Termination
Period and after the expiration of the cure period referenced in the preceding
clause (y).


4)
The following definition of "Cause" shall be added to the Rights upon
Termination section of the First Amended Offer Letter:



"Cause" means: (a) your material failure to perform your reasonably assigned
duties (other than a failure resulting from your disability) after written
notice of such failure from Groupon describing the failure to perform such
duties and a reasonable time to cure of at least thirty (30) days; (b) your
engaging in any intentional act of fraud, theft, dishonesty, or falsification
with respect to Groupon; (c) your conviction (including a plea of guilty or nolo
contendere) of (i) a felony, (ii) a crime of moral turpitude, or (iii) a
criminal act that prevents you from performing your duties with the Company; (d)
your engaging in gross misconduct or the material violation of the Company’s
Code of Business Conduct; (e) your violation of any federal or state law or
regulation applicable to the business of Groupon; (f) your absence from your
duties with Groupon on a full-time basis for at least 180 consecutive days as




--------------------------------------------------------------------------------

[header.gif]



a result of your incapacity due to physical or mental illness or (g) the
intentional material breach of any provision of this Individual Agreement or the
EIPRAA where such breach continues or is not cured (if curable) for more than
thirty (30) days after written notice from Groupon to you specifying the nature
of such breach. Termination by Groupon shall not be treated as for "Cause"
unless Groupon terminates your employment within ninety (90) days following
Groupon’s knowledge of the above conditions.
5)
Your base salary shall be $600,000 per year and your target bonus shall be
$600,000 per year.



For avoidance of doubt, this Individual Agreement (to the extent it modifies the
Original and Amended Offer Letters as described herein), the EIPRAA and
Attachment A, constitute the entire agreement between you and Groupon relating
to this subject matter, and any representations that may have been made to you
that are not contained in this letter are superseded by this Individual
Agreement, and the terms of this Individual Agreement can only be modified by a
writing signed by you and a duly authorized representative of Groupon.






Sincerely,


/s/ David Schellhase


David Schellhase






I have read this Individual Agreement in its entirety, and agree to and accept
the amended terms and conditions of employment as stated above.


                                                            
Dated:
February 18, 2014
 
/s/ Kal Raman
 
 
 
Kalyanaraman Srinivasan (Kal Raman)





